      Case: 1:18-cv-01526 Document #: 110 Filed: 06/23/21 Page 1 of 3 PageID #:1201



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RICHARD MOLINARI,                                   )
                                                    )
         Plaintiff,                                 )      Civil Action File No.
vs.                                                 )      1:18-cv-01526
                                                    )
FINANCIAL ASSET MANAGEMENT                          )      Hon. Judge Sara L. Ellis
SYSTEMS, INC.,                                      )
                                                    )
         Defendant.                                 )
                                                    )

     PLAINTIFF’S CORRECTED1 AMENDED AGREED MOTION FOR EXTENSION OF
    TIME TO FILE AGREED MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
                         CLASS ACTION SETTLEMENT

         NOW COME Plaintiff RICHARD MOLINARI (“Plaintiff”) by and through his

counsel, James C. Vlahakis, and with the consent of Defendant, moves for an additional

time to file the Parties’ Agreed Motion for Preliminary Approval of Proposed Class Action

Settlement and in support states:

         1.     As noted in the Parties’ Notice of Settlement [Dkt. 106], the Parties have

expanded the scope of the class-based settlement to potentially include all Illinois based

cellphone numbers2 that received pre-recorded voice messages on behalf of Defendant

– where the recipients did not consent to receive the pre-recorded voice messages.

         2.     Plaintiff’s counsel was the process of diligently identifying the additional

cellular telephone numbers and is drafting a proposed Class Action Settlement

Agreement to present to this Honorable Court along with a Motion for Preliminary

Approval of Proposed Class Action Settlement.




1
 This Corrected Amended Motion, corrects highlight that was not removed from Plaintiff’s
Amended Motion. Dkt. 109.
2
 The class originally proposed by Plaintiff’s Renewed Motion to Certify intended to include
cellphone numbers with area codes from the Northern District of Illinois.

                                               1
   Case: 1:18-cv-01526 Document #: 110 Filed: 06/23/21 Page 2 of 3 PageID #:1202



      3.     However, since the Parties filed their Notice of Proposed Settlement on

March 22, 2021 [Dkt. 106], Plaintiff’s counsel’s father passed away unexpectedly at the

begging of April. Thereafter, Plaintiff’s counsel’s has engaged in estate related matters

taking place in the state of Michigan. Additionally, in the end of May 2021, a very close

(20 year) family friend of Plaintiff’s counsel passed away unexpectedly which

necessitated Plaintiff’s counsel stepping in to assist the widow, children and parents of

the deceased with funeral related and various end of life matters.

      4.     Additionally, defense counsel is engaged in numerous matters which

necessitates extending the time for the parties to prepare and review (in addition to

identifying the scope of the extended proposed class).

      5.     No harm or prejudice will result from granting this motion.

      WHEREFORE, Plaintiff Richard Molinari respectfully request that this Court (a)

vacate the June 23, 2021 preliminary approval hearing date, (b) reset a filing date of

July 21, 2021 for the filing of Parties’ Motion for Preliminary Approval of Proposed Class

Action Settlement and (c) set a preliminary approval hearing date of the Court’s

choosing.

      Respectfully Submitted,

      /s/ James C. Vlahakis
      James C. Vlahakis
      2500 S. Highland Avenue, Suite 200
      Lombard, IL 60148
      Phone No.: 630-581-5456
      Fax No.: 630-575-8188
      jvlahakis@sulaimanlaw.com

      Counsel for Plaintiff Richard Molinari
      and the proposed class members




                                               2
  Case: 1:18-cv-01526 Document #: 110 Filed: 06/23/21 Page 3 of 3 PageID #:1203




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 23, 2021, a true and correct copy of the foregoing
was filed with the Clerk of Court using the CM/ECF system, which will provide notice
to all counsel of record.

                                         By: /s/ James C. Vlahakis




                                            3
